CONCURRING AND DISSENTING OPINION BY
Senior Judge FRIEDMAN.
Because I believe that Scientific Games International, Inc. (SGI) timely filed its protest to the Department of General Services’ (DGS) selection of GTECH Corporation (GTECH) for contract negotiations while SGI’s claim as to the 2010 Request for Proposal (RFP) remained outstanding, I respectfully dissent in part.1
The majority states that:
because issuance of the 2012 RFP and the potential award of a new contract are what “aggrieved” SGI, and SGI knew or should have known at the time it submitted its proposal to the 2012 RFP that a contract for the new [Central Computer Control System] CCCS could be awarded to a different paHy, [Governor’s Office of Administration] GOA correctly determined that SGI should have filed its protest within seven days of its submission.
(Majority Op. at 718 (emphasis added).) Taking the majority’s analysis to its logical conclusion, the majority would require that every time a party submits a proposal to an RFP, it must also file a protest within seven days of the proposal because the possibility exists that the contract will be awarded to another party. I disagree.
Here, although the CCCS could have been awarded to a different party, the CCCS also could have been awarded to SGI. Because SGI could have been awarded the contract, I fail to see how SGI was aggrieved when it submitted its proposal.
SGI was not aggrieved until April 19, 2013, when the DGS notified SGI of GTECH’s selection for contract negotiations. Thus, SGI’s protest of April 26, 2013, challenging that selection, while SGI’s claim as to the 2010 RFP remained outstanding, was timely. Accordingly, I would reverse on this issue.

. I concur with the remainder of the majority's opinion.